IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE
                         October 5, 2012 Session Heard at Athens1

               STATE OF TENNESSEE v. JAMES DAVID MOATS

               Appeal by Permission from the Court of Criminal Appeals
                          Circuit Court for McMinn County
                         No. 09048     Carroll L. Ross, Judge


                   No. E2010-02013-SC-R11-CD - Filed March 22, 2013



C ORNELIA A. C LARK, J., and W ILLIAM C. K OCH, J R., J., dissenting.

       We respectfully dissent. We would reverse the judgment of the Court of Criminal
Appeals and reinstate the judgment of the trial court, which denied the defendant’s motion
to suppress because Officer Bige initially “approached [Mr. Moats’s] vehicle in her
community caretaking function.” We are convinced that prior Tennessee decisions have
erroneously limited the community caretaking doctrine to consensual police–citizen
encounters. We believe the Court should acknowledge this error, overrule the errant
precedents, and recognize that the community caretaking doctrine functions as an exception
to the Fourth Amendment’s warrant and probable cause requirements. We would then
conclude that, in this case, the seizure of Mr. Moats was justified under the community
caretaking exception. We would not reach the additional question of whether the seizure was
supported by reasonable suspicion of criminal activity.

        We additionally disagree with the majority’s suggestion, in a footnote, that prior
Tennessee decisions limiting the community caretaking doctrine to consensual police–citizen
encounters derived that rule from article I, section 7 of the Tennessee Constitution. Because
the defendant has not argued that Tennessee Constitution article I, section 7 requires such a
limitation or grants him greater protection than the Fourth Amendment, we would not address
that issue in this appeal.




       1
          Oral argument was heard in this case on October 5, 2012, in Athens, McMinn County, Tennessee,
as part of this Court’s S.C.A.L.E.S. (Supreme Court Advancing Legal Education for Students) project.
                                          I. Analysis

          The Fourth Amendment to the United States Constitution guarantees “[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures,” and provides that “no warrants shall issue, but upon probable cause
. . . .”2 Likewise, article I, section 7 of the Tennessee Constitution ensures that “the people
shall be secure in their persons, houses, papers and possessions, from unreasonable searches
and seizures,” and that “general warrants” lacking particularity and evidentiary support
“ought not to be granted.” This Court has “long held” that article I, section 7 “is identical
in intent and purpose to the Fourth Amendment.” State v. Williams, 185 S.W.3d 311, 315
(Tenn. 2006) (emphasis added) (citing State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000);
Sneed v. State, 221 Tenn. 6, 13, 423 S.W.2d 857, 860 (1968)); see also State v. Donaldson,
380 S.W.3d 86, 92 (Tenn. 2012) (“[I]n the context of traffic stops, the protections afforded
by article I, section 7 of the Tennessee Constitution [are] coextensive with the protections
afforded by the Fourth Amendment as defined in [Whren v. United States, 517 U.S. 806
(1996)].” (citing State v. Vineyard, 958 S.W.2d 730, 734, 736 (Tenn. 1997))).

       A warrantless search or seizure is presumed unreasonable. Kentucky v. King, 131 S.
Ct. 1849, 1856 (2011); State v. Day, 263 S.W.3d 891, 901 (Tenn. 2008); State v. Daniel, 12
S.W.3d 420, 424 (Tenn. 2000). This presumption may be overcome, however, if the State
demonstrates that the search or seizure was conducted pursuant to one of the exceptions to
the warrant requirement. King, 131 S. Ct. at 1856 (“[T]he warrant requirement is subject to
certain reasonable exceptions.”); Day, 263 S.W.3d at 901 & n.9 (enumerating exceptions);
State v. Nicholson, 188 S.W.3d 649, 656 (Tenn. 2006); State v. Yeargan, 958 S.W.2d 626,
629 (Tenn. 1997). Of course, the warrant requirement and other protections afforded by the
Fourth Amendment and article I, section 7 are implicated only if a search or seizure occurs,
and not every police–citizen interaction results in a search or seizure. Day, 263 S.W.3d at
901; Daniel, 12 S.W.3d at 424. Tennessee courts have generally recognized three levels of
police–citizen interactions: (1) the full-scale arrest, which must be supported by probable
cause, (2) the brief investigatory detention, which must be supported by reasonable suspicion
of criminal activity, and (3) the brief, consensual police–citizen encounter, which does not
amount to a seizure and does not require individualized suspicion or objective justification.
Day, 263 S.W.3d at 901.

      In this appeal, the State concedes that Officer Bige’s interaction with Mr. Moats
amounted to a warrantless seizure. The State has argued, however, that the seizure of Mr.
Moats resulted from the officer’s reasonable suspicion of criminal activity and was therefore


       2
         The Fourth Amendment applies to the States through the Fourteenth Amendment. Mapp v. Ohio,
367 U.S. 643, 655 (1961).

                                                -2-
permissible under Terry v. Ohio, 392 U.S. 1, 25-26 (1968). Alternatively, the State argues
that the seizure was justified by the community caretaking doctrine. The majority concludes
that the seizure was not supported by reasonable suspicion and is therefore not a valid Terry
stop. The majority also concludes that the community caretaking doctrine applies only to
consensual police-citizen encounters, is not an exception to the warrant requirement, and thus
can not justify the warrantless seizure in this case.

        We agree with the majority that prior Tennessee decisions have limited the community
caretaking doctrine to “third tier” consensual police–citizen encounters. This limitation
originated with State v. Hawkins, 969 S.W.2d 936, 939 (Tenn. Crim. App. 1997), was
adopted by this Court in Williams, 185 S.W.3d at 315, and was subsequently repeated as
dicta in a footnote in Day, 263 S.W.3d at 901 n.10.

       In Hawkins, the Court of Criminal Appeals supported its determination that the
community caretaking doctrine applies only in the context of “third tier” consensual citizen-
police encounters with a citation to United States v. Berry, 670 F.2d 583, 591 (5th Cir. 1982).
Hawkins, 969 S.W.2d at 939. In Williams, this Court took the same position and cited
Hawkins and Cady v. Dombrowski, 413 U.S. 433 (1973), as the supporting authorities.
Williams, 185 S.W.3d at 315. Finally, Day repeated this limitation, citing only Williams as
support and noting that Williams had cited Hawkins and Cady. Day, 263 S.W.3d at 901 n.10.

       These federal decisions, Berry and Cady, do not support limiting the community
caretaking doctrine to third-tier consensual encounters. Berry contains no language
supporting such a limitation. In fact, the word “community” does not even appear in Berry.
Cady actually refutes the idea that the community caretaking doctrine is limited to consensual
police–citizen encounters because the Court in Cady applied the doctrine to uphold a
warrantless search in a circumstance far removed from any consensual citizen—police
encounter.

       The defendant in Cady was a Chicago police officer who wrecked his car in
Wisconsin. The Wisconsin officers who arrived on the scene believed, erroneously, that
Chicago police officers were required to carry their service revolvers at all times. Thus, they
searched the defendant, his glove box, and the front-seat area of his automobile. The officers
found no revolver. After the vehicle had been towed, a Wisconsin officer searched the
vehicle’s interior and trunk to avoid “the possibility that a revolver would fall into untrained
or perhaps malicious hands.” Cady, 413 U.S. at 443. Inside the trunk the officer discovered
several bloodstained objects, and this discovery prompted a new investigation that
culminated in murder charges against the defendant.




                                              -3-
        The defendant moved to suppress the evidence discovered during the warrantless
search. The United States Supreme Court upheld the search as reasonable under the Fourth
Amendment. “Local police officers,” the Court said, “frequently investigate vehicle
accidents in which there is no claim of criminal liability and engage in what, for want of a
better term, may be described as community caretaking functions, totally divorced from the
detection, investigation, or acquisition of evidence relating to the violation of a criminal
statute.” Cady, 413 U.S. at 441. The search was reasonable, and therefore valid, because it
was undertaken to protect the safety of the general public. Cady, 413 U.S. at 447. The Court
in Cady nowhere limited the community caretaking doctrine to consensual police–citizen
encounters. On the contrary, the Court applied the exception to uphold a warrantless search
of the defendant’s vehicle.

       Only four states, Illinois, New Mexico, North Dakota, and Tennessee, have ever
confined the community caretaking doctrine to consensual police–citizen encounters. See
People v. Luedemann, 857 N.E.2d 187, 197 n.4 (Ill. 2006). The supreme courts of two of
these states, Illinois and New Mexico, have explicitly abandoned this view and abrogated
prior decisions to the contrary. See Luedemann, 857 N.E.2d at 198-99 (“[T]he ‘community
caretaking’ doctrine is analytically distinct from consensual encounters and is invoked to
validate a search or seizure as reasonable under the fourth amendment. It is not relevant to
determining whether police conduct amounted to a seizure in the first place.”); State v. Ryon,
2005-NMSC-005, ¶ 20, 108 P.3d 1032, 1041 (2005) (acknowledging that “our description
of community caretaking encounters was wrong” and cautioning that certain prior decisions
should “not be viewed as limiting the community caretaker exception to voluntary or
consensual police-citizen encounters”).

         Although the United States Supreme Court has not addressed the community
caretaking doctrine in the thirty years since Cady, subsequent federal and state decisions
(other than those of Illinois, New Mexico, North Dakota, and Tennessee) consistently
describe the doctrine as an exception to the Fourth Amendment’s restrictions on warrantless
searches and seizures. See, e.g., Lockhart-Bembery v. Sauro, 498 F.3d 69, 75 (1st Cir. 2007)
(observing that the question is not “whether there was a seizure” because, “under the
community caretaking doctrine, police action can be constitutional notwithstanding the fact
that it constitutes a seizure.”); United States v. Coccia, 446 F.3d 233, 237-38 (1st Cir. 2006)
(“Generally, a law enforcement officer may only seize property pursuant to a warrant based
on probable cause describing the place to be searched and the property to be seized. There
are, however, exceptions to this requirement, including the community caretaking exception.”
(internal footnote and citations omitted)); Ray v. Township of Warren, 626 F.3d 170, 174-77
(3rd Cir. 2010) (describing the community caretaking doctrine as an exception to the warrant
requirement but refusing to apply it to justify warrantless searches of homes); United States
v. Johnson, 410 F.3d 137, 144-45 (4th Cir. 2005) (applying the “community caretaking

                                              -4-
exception” to uphold a warrantless search of a vehicle’s glove compartment); United States
v. Cervantes, 703 F.3d 1135, 1140 (9th Cir. 2012) (considering “whether the impoundment
and subsequent inventory search of Cervantes’s vehicle were justified by the community
caretaking exception to the Fourth Amendment’s warrant requirement”); United States v.
Garner, 416 F.3d 1208, 1213 (10th Cir. 2005) (discussing the community caretaking
exception to the warrant requirement); Williams v. State, 962 A.2d 210, 216 (Del. 2008)
(recognizing the “‘community caretaker’ or ‘public safety’ doctrine” as an “exception” to the
warrant requirement); Luedemann, 857 N.E.2d at 198-99 (“[T]he ‘community caretaking’
doctrine is analytically distinct from consensual encounters and is invoked to validate a
search or seizure as reasonable under the fourth amendment.”); State v. Crawford, 659
N.W.2d 537, 543 (Iowa 2003) (“Implicit in any community caretaking case is the fact that
there has been a seizure within the meaning of the Fourth Amendment. Otherwise there
would be no need to apply a community caretaking exception.”); In Re J.M.E., 162 P.3d 835,
839 (Kan. Ct. App. 2007) (describing the community caretaking doctrine as an “exception”
to the Fourth Amendment); Poe v. Commonwealth, 169 S.W.3d 54, 56-59 (Ky. Ct. App.
2005) (recognizing the community caretaking exception but holding it inapplicable to justify
the police action at issue); Wilson v. State, 975 A.2d 877, 891 (Md. 2009) (recognizing that
the community caretaking function as an exception and enunciating a test for its application);
People v. Slaughter, 803 N.W.2d 171, 180 (Mich. 2011) (“We conclude that the community
caretaking exception to the warrant requirement applies when a firefighter, responding to an
emergency call involving a threat to life or property, reasonably enters a private residence in
order to abate what is reasonably believed to be an imminent threat of fire inside.”); Trejo
v. State, 2008-CT-02133-SCT (¶ 14), 76 So. 3d 684, 689 (Miss. 2011) (“We find no reasoned
argument in support of a categorical refusal to apply the community caretaking exception to
vehicle stops, and we conclude that the community caretaking function in Cady may apply
in contexts other than inventory searches, as the police provide many functions apart from
investigating criminal activity.” (internal quotation marks and brackets omitted)); State v.
Graham, 2007 MT 358, ¶ 25, 175 P.3d 885, 890 (2007) (“The community caretaker doctrine,
like the Terry investigative stop, is a recognized exception to the Fourth Amendment’s and
[the Montana Constitution’s] prohibitions against unreasonable searches and seizures.”);
State v. Bakewell, 730 N.W.2d 335, 338 (Neb. 2007) (“[W]e hereby adopt the community
caretaking exception to the Fourth Amendment.”); State v. Rincon, 47 P.3d 233, 237 (Nev.
2006) (adopting the community caretaking exception to the Fourth Amendment); State v.
Boutin, 13 A.3d 334, 337 (N.H. 2010) (discussing prior New Hampshire cases applying the
community caretaking exception); State v. Edmonds, 47 A.3d 737, 752 (N.J. 2012) (“The
community-caretaking doctrine is an exception to the warrant requirement, not a roving
commission to conduct a nonconsensual search of a home in the absence of exigent
circumstances.”); Ryon, 2005-NMSC-005, ¶ 20, 108 P.3d at 1041 (acknowledging that its
earlier description of community caretaking as a form of consensual encounter “was wrong”
and cautioning that certain prior decisions should “not be viewed as limiting the community

                                              -5-
caretaker exception to voluntary or consensual police-citizen encounters”); State v. Dunn,
2012-Ohio-1008, at ¶ 22, 964 N.E.2d 1037, 1042 (2012) (“Thus, we hold that the
community-caretaking/emergency-aid exception to the Fourth Amendment warrant
requirement allows police officers to stop a person to render aid if they reasonably believe
that there is an immediate need for their assistance to protect life or prevent serious injury.”);
Coffia v. State, 2008 OK CR 191,¶¶ 10-13, 191 P.3d 594, 597-98 (2008) (discussing the
community caretaking exception to the Fourth Amendment); State v. Wood, 149 P.3d 1265,
167-68 (Or. Ct. App. 2006) (describing an Oregon statute as a community caretaking
exception to the warrant requirement); State v. Deneui, 2009 SD 99, ¶ 33, 775 N.W.2d 221,
235 (2009) (“The community caretaker exception has been recognized only in the context
of automobiles by the United States Supreme Court.” (citing Cady v. Dombrowski, 413 U.S.
433, 441 (1973))); Wright v. State, 7 S.W.3d 148, 151-52 (Tex. Crim. App. 1999) (describing
Cady as recognizing “a community caretaking function of law enforcement as a reasonable
exception to the Fourth Amendment’s warrant requirement” and acknowledging “the
existence of the community caretaking function in Texas”); Provo City v. Warden, 844 P.2d
360, 363-65 (Utah Ct. App. 1992) (upholding a “seizure” as reasonable under the Fourth
Amendment based on the community caretaking doctrine); State v. Ford, 2010 VT 39, ¶ 11,
998 A.2d 684, 689 (2010) (recognizing that the “community caretaking exception” is distinct
from the emergency aid or emergency assistance exception to the Fourth Amendment warrant
requirement); Knight v. Commonwealth, 734 S.E.2d 716, 720 (Va. Ct. App. 2012)
(“Searches and seizures conducted without a warrant are presumptively invalid. However,
Virginia recognizes a ‘community caretaker’ exception to the Fourth Amendment warrant
requirement.” (internal citations omitted)); State v. Kinzy, 5 P.3d 668, 676 (Wash. 2000)
(“The community caretaking function exception recognizes that a person may encounter
police officers in situations involving not only emergency aid, but also involving a routine
check on health and safety.”); Ullom v. Miller, 705 S.E.2d 111, 120 (W.Va. 2010) (“The
‘community caretaker’ doctrine is a widely recognized exception to the general warrant
requirement of the Fourth Amendment of the United States Constitution.”); State v. Kramer,
2009 WI 14, ¶¶ 16-46, 759 N.W.2d 598, 603-06, 608-12 (2009) (discussing and applying the
community caretaking exception).

        The weight of these authorities, coupled with Cady itself, convinces us that this Court
erred in Williams by embracing the premise of Hawkins that the community caretaking
doctrine is limited to consensual police–citizen encounters.3 We would acknowledge this
error, disavow this inaccurate statement of law, and follow the overwhelming majority of
other jurisdictions that recognize the community caretaking doctrine as an exception to the
Fourth Amendment’s warrant and probable cause requirements.



       3
           Justice Clark acknowledges that repeating this inaccurate premise in dicta in Day was also error.

                                                     -6-
       Of course, this Court has the authority to interpret the Tennessee Constitution in a way
that provides more protection to Tennessee’s citizens than the United States Constitution.
State v. Watkins, 362 S.W.3d 530, 554-55 (Tenn. 2012). Twice before we have exercised
this authority and held that article I, section 7 imposes stricter standards than the Fourth
Amendment in certain circumstances. See State v. Jacumin, 778 S.W.2d 430, 435-36 (Tenn.
1989) (adopting a different standard for evaluating the sufficiency of an affidavit submitted
in support of a request for a search warrant); State v. Lakin, 588 S.W.2d 544, 549 (Tenn.
1979) (acknowledging a more restrictive application of the open fields doctrine under the
Tennessee Constitution).

        We are puzzled, however, by the majority’s suggestion that Williams provides another
example of this Court interpreting article I, section 7 more strictly than the Fourth
Amendment. As we previously noted, Hawkins and Williams cited only federal authority for
the proposition that the community caretaking doctrine is limited to consensual police–citizen
encounters. Neither Hawkins nor Williams explicitly based the limitation on article I, section
7. To the contrary, Williams described article I, section 7 as “identical in intent and purpose
to the Fourth Amendment.” Williams, 185 S.W.3d at 315 (emphasis added).4 Williams is
also devoid of the sort of analysis we typically apply when we explore whether a provision
of the Tennessee Constitution requires an interpretation that diverges from the federal courts’
interpretation of a corresponding provision of the United States Constitution. See, e.g.,
Watkins, 362 S.W.3d at 554-56; Vineyard, 958 S.W.2d at 733-34. Williams nowhere
suggests that its holding was based on the Tennessee Constitution or that article I, section 7
should be construed more narrowly than the Fourth Amendment in the context of the
community caretaking doctrine.

       Furthermore, this appeal presents no opportunity to interpret article I, section 7
differently than the Fourth Amendment with respect to the community caretaking doctrine.
The defendant has now had three opportunities to brief the issue. Yet, the defendant has not
argued in this Court, or at any other stage of this case, that the Tennessee Constitution affords
him greater protection than the Fourth Amendment in this context. Nor has he argued that
some aspect of our constitution limits the community caretaking doctrine to consensual
police–citizen encounters or precludes recognizing the doctrine as an exception to the
warrant requirement.




        4
         This observation is hardly unique to Williams. See, e.g., Donaldson, 380 S.W.3d at 92 (“[I]n the
context of traffic stops, the protections afforded by article I, section 7 of the Tennessee Constitution [are]
coextensive with the protections afforded by the Fourth Amendment.”); Binette, 33 S.W.3d at 218; Vineyard,
958 S.W.2d at 733; Sneed, 221 Tenn. at 13, 423 S.W.2d at 860.

                                                     -7-
        We would acknowledge that Hawkins, Williams, and Day erred by limiting Cady’s
community caretaking doctrine to consensual police–citizen encounters. We would disavow
that limitation, recognize the community caretaking doctrine as an exception to the Fourth
Amendment’s warrant and probable cause requirements, and determine whether the
exception applies in this case.

        As with all Fourth Amendment questions, the touchstone of the analysis is
reasonableness. See Brigham City v. Stuart, 547 U.S. 398, 403 (2006). Reasonableness is
judged by an objective standard. Id. at 404-05. Thus, application of the community
caretaking exception turns on whether the challenged police action is objectively reasonable
considering all of the surrounding circumstances. See, e.g., Lockhart-Bembery, 498 F.3d at
75 (“The ultimate inquiry is whether, under the circumstances, the officer acted ‘within the
realm of reason.’ Reasonableness does not depend on any particular factor; the court must
take into account the various facts of the case at hand.” (internal citations omitted)); State v.
Wixom, 947 P.2d 1000, 1002 (Idaho 1997) (“In analyzing community caretaking function
cases, Idaho courts have adopted a totality of the circumstances test. The constitutional
standard is whether the intrusive action of the police was reasonable in view of all the
surrounding circumstances.” (internal citation, quotation marks, and alterations omitted));
State v. D’Amour, 834 A.2d 214, 218 (N.H. 2003) (“To justify a seizure under the
community caretaking exception, the police officer must be able to point to specific and
articulable facts which, taken together with rational inferences from those facts, reasonably
warrant the community caretaking activity.” (internal brackets omitted)); State v. Diloreto,
850 A.2d 1226, 1234 (N.J. 2004) (requiring community caretaking searches to be
“objectively reasonable under the totality of the circumstances”).

         Courts and commentators have developed various analytical tests for determining
whether particular police activities fall within the community caretaking exception.
However, “[n]o single set of specific requirements for applicability of the community
caretaker exception has been adopted by a majority of those states recognizing the
exception.” Ullom, 705 S.E.2d at 122; see also Deneui, 2009 SD 99, ¶¶ 36-41, 775 N.W.2d
at 237-39 (discussing the various tests); Michael R. Dimino, Sr., Police Paternalism:
Community Caretaking, Assistance Searches, and Fourth Amendment Reasonableness, 66
Wash. & Lee L. Rev. 1485, 1498-1512 (2009) (discussing various community caretaking
tests); John F. Decker, Emergency Circumstances, Police Responses, and Fourth Amendment
Restrictions, 89 J. Crim. L. & Criminology 433, 457-532 (1999) (surveying case law on the
community caretaking exception).

       We would hold that a warrantless seizure of a parked car is justified under the
community caretaking exception if the State establishes that (1) the officer possessed specific
and articulable facts which, viewed objectively and in the totality of the circumstances,

                                               -8-
reasonably warranted a conclusion that a community caretaking action was needed, such as
the possibility of a person in need of assistance or the existence of a potential threat to public
safety; and (2) the officer’s behavior and the scope of the intrusion were reasonably
restrained and tailored to the community caretaking need.

        The State should not be required to show that the officer was motivated solely by
community caretaking considerations. The majority suggests that Cady imposed this sort of
subjective requirement when the Court described community caretaking as “totally divorced
from the detection, investigation, or acquisition of evidence relating to the violation of a
criminal statute.” Nowhere does Cady require that a community caretaking activity must be
“totally divorced” from crime control, especially in a subjective sense. The quotation above
simply makes the unremarkable observation that law enforcement officers sometimes do
things besides investigate crime. See Kramer, 2009 WI 14, ¶ 32, 759 N.W.2d at 608. Even
when performing community caretaking functions, peace officers are typically, if not always,
attuned to the possibility that they may discover evidence of a crime in any given situation.
Such considerations do not defeat Fourth Amendment reasonableness.

        The United States Supreme Court has made it clear that “[a]n action is ‘reasonable’
under the Fourth Amendment, regardless of the individual officer’s state of mind, as long as
the circumstances, viewed objectively, justify the action. The officer’s subjective motivation
is irrelevant.” Brigham City, 547 U.S. at 404 (internal citations, quotation marks, and
brackets omitted); cf. Michigan v. Fisher, 558 U.S. 45, 47 (2009) (per curiam) (noting that
the similar “emergency aid” exception to the Fourth Amendment “does not depend on the
officers’ subjective intent . . . . It requires only ‘an objectively reasonable basis for
believing’” that immediate aid is needed (quoting Brigham City, 547 U.S. at 406)). In a
similar vein, this Court has held that a traffic stop can be justified by probable cause under
article I, section 7 “without regard to the subjective motivations of police officers.” Vineyard,
958 S.W.2d at 736.

        Requiring the State to prove that a police action was motivated solely by community
caretaking concerns would inappropriately shift the focus to the officer’s (irrelevant)
subjective motivations. See Kramer, 2009 WI 14, ¶ 30, 759 N.W.2d at 608 (concluding that
the “totally divorced” language from Cady does not mean that if the police officer has any
subjective law enforcement concerns, he cannot be engaging in a valid community caretaker
function, and requiring only an objectively reasonable basis for the community caretaker
function). Thus, the first prong of our proposed test would require the State to show that the
officer possessed specific and articulable facts which, viewed objectively and in the totality
of the circumstances, reasonably warranted a conclusion that a community caretaking action
was needed.



                                               -9-
       Determining whether police action is objectively reasonable in light of the
circumstances requires careful consideration of the facts of each case. Circumstances that
should be considered include the nature and level of distress exhibited by the citizen, the
location, the time of day, the accessibility and availability of assistance other than the officer,
and the risk of danger if the officer provides no assistance. See Salinas v. State, 224 S.W.3d
752, 756 (Tex. App. 2007); State v. Pinkard, 2010 WI 81, ¶ 42, 785 N.W.2d 592, 605 (2010).

       The proof in this record shows that Officer Bige saw a person sitting alone in the
driver’s seat of a vehicle parked in a deserted commercial parking lot at approximately 2:00
a.m. The vehicle’s headlights were on, but the engine was not running. The businesses
nearest the vehicle, a bank and a grocery store, were closed, but an adjacent gas station was
open. No-loitering signs were posted. Local police had been asked to conduct extra patrols
of the parking lot under the suspicion that it was being used for drug transactions.

        Officer Bige noticed the vehicle on her initial patrol, circled it, but continued her
patrol of the area, and did not immediately approach the vehicle. She returned approximately
five minutes later and saw that the vehicle and its occupant were still in the parking lot, with
the vehicle’s lights still on. Officer Bige parked behind the vehicle but, according to a
statement by defense counsel at the suppression hearing, did not block it in. Officer Bige
activated her blue lights, called in the license plate number, and approached the vehicle. She
said she checked the vehicle because it was “strange that a car would be . . . in a parking lot
at almost . . . 2:00 a.m. with the lights on.” As she approached, Officer Bige noticed that the
driver’s side window was open, and she asked Mr. Moats if he was okay. He responded that
he was fine.

       The circumstances leading up to this encounter provided specific and articulable facts
which, when viewed objectively, would suggest to a reasonable officer that a community
caretaking intervention was needed. Under the totality of these circumstances, Officer Bige
could have reasonably concluded that the defendant needed assistance due to a vehicle
malfunction, a medical emergency, or even that he may have been the victim of a crime.

        These facts also demonstrate that Officer Bige’s actions were restrained and that the
scope of the intrusion was tailored to the community caretaking need. Officer Bige, the only
officer on the scene, activated her blue lights, a reasonable precaution given the time of
night.5 She called in the defendant’s license plate number, also a reasonable precaution given



        5
         See State v. Walters, 1997-NMCA-013, ¶ 22, 934 P.2d 282, 288 (1996) (recognizing that emergency
lights convey a signal that an officer approaching a car at night “presents no threat to the occupant of the
car”).

                                                   -10-
that officers do not know who is in a car or how that person might react.6 She approached
the driver’s side window and posed a single question, inquiring about the defendant’s
welfare. When Officer Bige saw an open beer can in the cup holder and noticed the
defendant’s demeanor—“disoriented, very slow to speak, very sleepy acting”—she then had
reasonable suspicion of criminal activity and was justified in extending the seizure and
administering field sobriety tests. See People v. McDonough, 940 N.E.2d 1100, 1110 (Ill.
2010); Ullom, 705 S.E.2d at 123-24.

       Accordingly, we would hold that the warrantless seizure in this case was justified by
the community caretaking exception to the Fourth Amendment’s warrant and probable cause
requirements. No two Fourth Amendment cases are exactly alike. However, our conclusion
is consistent with numerous decisions from other jurisdictions that uphold the validity of
warrantless seizures—in which officers check on the occupants of parked cars—under the
community caretaking exception. See, e.g., McDonough, 940 N.E.2d at 1109-10 (applying
the community caretaking exception when an officer stopped to investigate a stopped car and
discovered the occupant drunk); Dittmar, 954 N.E.2d at 271 (applying the community
caretaking exception and rejecting the defendant’s argument that the officer should have used
amber lights or hazard lights instead of blue lights); People v. Heap, No. 2-09-0477, 2011
WL 9686285, at *4 (Ill. App. Ct. May 9, 2011) (unpublished) (applying the caretaking
exception and noting that it would have been “irresponsible” for an officer to fail to stop and
check on a parked vehicle); People v. Laake, 809 N.E.2d 769, 772-73 (Ill. App. Ct. 2004)
(applying the caretaking exception when an officer checked a parked car in an isolated area
and found the occupant drunk); City of Mandan v. Gerhardt, 2010 ND 112, ¶ 12, 783 N.W.2d
818, 822 (2010) (upholding a trial court’s finding that “the initial contact with the defendant”
was reasonable when the defendant “was in a nearly deserted parking lot at 2 a.m.” in
January – “it would have been unreasonable for the office[r] not to check and determine if
the occupant of the pickup was in need of assistance”); State v. Rinehart, 2000 SD 135, ¶ 11,
617 N.W.2d 842, 844 (S.D. 2000) (upholding a community caretaking stop of a slow-moving
vehicle “to make sure everything was all right”); Ullom, 705 S.E.2d at 121-23 (upholding an
officer’s “safety check” of a parked vehicle that included blocking in the vehicle); Kramer,
2009 WI 14, ¶¶ 37-48, 759 N.W.2d at 610-12 (upholding a community caretaking stop
despite the officer’s mixed motives in investigating a parked car); State v. Hammersley, 2012
WI App 118, ¶ 5, 822 N.W.2d 737 (2012) (unpublished) (“[T]he possibility of assistance
being needed, based on unusual vehicle conduct, is what forms the basis of a bona fide
community caretaker function.”); State v. Truax, 2009 WI App 60, ¶¶ 17-21, 767 N.W.2d
369, 375 (2009) (upholding a community caretaking investigation of a parked car and noting


        6
         See People v. Dittmar, 954 N.E.2d 263, 271 (Ill. App. Ct. 2011) (finding that an officer “informing
the dispatcher of the make, model, and license plate number” of a car is “consistent with a public-safety
purpose”).

                                                   -11-
that an officer should not delay in checking a car on the side of the road at night in a
non-urban area because it could indicate a breakdown or medical emergency); see also Mary
Elisabeth Naumann, The Community Caretaker Doctrine: Yet Another Fourth Amendment
Exception, 26 Am. J. Crim. L. 325, 339 n.71 (1999) (collecting additional cases in which
courts have applied the community caretaking exception to an officer’s safety check of a
parked vehicle); but see State v. Kurth, 813 N.W.2d 270, 277-80 (Iowa 2012) (finding the
exception inapplicable when the officer blocked in the vehicle of the defendant, whom the
officer suspected had just run over a traffic sign); Hernandez v State, 376 S.W.3d 863, 876
(Tex. App. 2012) (per curiam) (finding the caretaking exception inapplicable when the
officer, investigating a car in a parking lot at 2 a.m., apparently blocked the car in with his
cruiser, activated his dashboard camera, shined his spotlight on the driver, and asked, “what
are you doing?”).

       As a practical matter, the limitation adopted in Williams may deter Tennessee’s police
officers from acting as community caretakers—a result that could be detrimental to
Tennessee’s citizens. As one court has explained, the modern police officer is a “jack-of-all-
emergencies” shouldering “multiple responsibilities.” Williams, 962 A.2d at 216. The
Delaware Supreme Court also observed that police officers are

       expected to aid individuals who are in danger of physical harm, assist those
       who cannot care for themselves, and provide other services on an emergency
       basis. To require reasonable suspicion of criminal activity before police can
       investigate and render assistance in these situations would severely hamstring
       their ability to protect and serve the public.

Williams, 962 A.2d at 217 (internal footnote and quotation marks omitted).

       Indeed, as many courts have recognized, the public has a strong interest in
encouraging the police to act as community caretakers. See, e.g., Kramer, 2009 WI 14, ¶ 42,
759 N.W.2d at 611 (“[T]he public has a substantial interest in police offering assistance to
motorists who may need assistance, especially after dark and in areas . . . where assistance
may not be near at hand.”). Courts have even described community caretaking as a duty.
See, e.g., McDonough, 940 N.E.2d at 1109-10 (“[Because t]he public has a substantial
interest in ensuring that police offer assistance to motorists who may be stranded . . . . a law
enforcement officer has the right to make a reasonable investigation of vehicles parked along
roadways to offer such assistance as might be needed and to inquire into the physical
condition of persons in vehicles.”); State v. Goebel, 307 N.W.2d 915, 917 (Wis. 1981)
(“[Community caretaking contacts] are not only authorized, but constitute an important duty
of law enforcement officers.”).



                                              -12-
       There is nothing unreasonable about an exception to the warrant requirement that
allows peace officers to perform their “right” and “duty” to act as community caretakers. “It
must always be remembered that what the Constitution forbids is not all searches and
seizures, but [only] unreasonable searches and seizures.” Elkins v. United States, 364 U.S.
206, 222 (1960). Because searches or seizures premised on legitimate caretaking concerns
are not unreasonable, validating them does not erode any of the constitutional protections or
diminish any of the constitutional rights we all hold so dear.

        For these reasons, we respectfully dissent. Instead, we would reverse the judgment
of the Court of Criminal Appeals and reinstate the trial court’s judgment denying the motion
to suppress because Officer Bige approached Mr. Moats’s “vehicle in her community
caretaking function.” Because the seizure was justified by the community caretaking
exception, we would decline to address the State’s alternative argument that the seizure was
based on reasonable suspicion of criminal activity.




                                                   _________________________________
                                                   CORNELIA A. CLARK, JUSTICE


                                                   _________________________________
                                                   WILLIAM C. KOCH, JR., JUSTICE




                                            -13-